DETAILED ACTION

Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 7,076,335). 
As per claim 1-18, Seemann 335’ teaches “A surface clinging robotic device. The device includes a supporting structure or base, on which is mounted (a) a lead pivoting support surface, such as a pivoting wheel, and (b) two or more traction drives, such as drive wheels. Each of the traction drives are independently driven by a separate drive motor. A plurality of vacuum cups are mounted on the bottom of the base. The vacuum cups each have a low friction foot designed for movement over a surface with minimal friction while vacuum is maintained. The low friction foot portion is provided by a generally surface direction oriented C-shaped Teflon skin. The robotic device can move over gaps or obstructions in the surface without losing vacuum in all of the vacuum cups, using a fluid limiting valve at each vacuum cup to interrupt flow in the event of loss of vacuum in that vacuum cup.” (see abs., cl. 6, and Figs. 1, 5, 6 and 8, wherein the suction cup can be any material by design choice). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Seemann 335’ into the intended end result, thereby improving the airport demand management as a whole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Seemann 335’ into the intended end result, thereby improving the vacuum-based end effector for engaging parcels as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US 7346428 is directed to “An autonomously movable home cleaning robot that incorporates a sweeper and dust bin as well as a dusting assembly in tandem in the direction of movement of the robot.”;
US 7167775 is directed to “An autonomous robot, that is for example, suitable for operations such as vacuuming and surface cleaning includes a payload configured for vacuum cleaning, a drive system including a steering system, a navigation system, and a control system for integrating operations of the aforementioned systems.”;
US 7079923 is directed to “An autonomous robot, that is for example, suitable for operations such as vacuuming and surface cleaning includes a payload configured for vacuum cleaning, a drive system including a steering system, a navigation system, and a control system for integrating operations of the aforementioned systems.”;
US 2020000302 is directed to “A mobile cleaning robot system can include a mobile clearing robot and a vacuum system. The mobile cleaning robot can include a support structure and a drive system operative to move the mobile cleaning robot. The vacuum system can be configured to vacuum a surface.”;
US 7155307 is directed to “A surface clinging robotic device. The device includes a supporting structure or base, on which is mounted (a) a lead pivoting support surface, such as a pivoting wheel, and (b) two or more traction drives, such as drive wheels. Each of the traction drives are independently driven by a separate drive motor. A plurality of vacuum cups are mounted on the bottom of the base. The vacuum cups each have a low friction foot designed for movement over a surface with minimal friction while vacuum is maintained. The low friction foot portion is provided by a generally surface direction oriented C-shaped Teflon skin. The robotic device can move over gaps or obstructions in the surface without losing vacuum in all of the vacuum cups, using a fluid limiting valve at each vacuum cup to interrupt flow in the event of loss of vacuum in that vacuum cup.”;
Naito et al., is directed to “Development of minimally invasive lifting device using extension and flexion of pneumatic soft actuator for laparoscopic surgery”;
Miyake et al., is directed to “Vacuum-based wet adhesion system for wall climbing robots -Lubricating action and seal action by the liquid”;
Miyake et al., is directed to “Basic research on vacuum-based wet adhesion system for wall climbing robots -Measurement of lubricating action and seal action by the liquid”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B